


109 HRES 978 IH: Expressing profound sorrow upon the death

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 978
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Reyes (for
			 himself, Mr. Gonzalez,
			 Mr. Pearce,
			 Mr. Hinojosa, and
			 Mr. Ortiz) submitted the following
			 resolution; which was referred to the Committee on Government
			 Reform
		
		RESOLUTION
		Expressing profound sorrow upon the death
		  of Luis Jimenez and recognizing his distinguished career and great
		  contributions to American art.
	
	
		Whereas Luis Jimenez' Jr. was born on July 30, 1940 in El
			 Paso, Texas and grew up in the border city’s Segundo Barrio ward;
		Whereas Luis Jimenez, Jr. was the son of Luis Jimenez,
			 Sr., who crossed into the United States from Mexico in 1924 at the age of 9 and
			 rose to become the owner of an El Paso sign shop and eventually received
			 national recognition for his spectacular neon sign creations, which the son
			 described as individual works of great imagination;
		Whereas Luis Jimenez, Jr. attended Texas Western College
			 (now the University of Texas at El Paso) from 1958 to 1959, received a Bachelor
			 of Science degree in art and architecture from the University of Texas at
			 Austin, studied at Ciudad Universitaria in Mexico City, and assisted abstract
			 expressionist sculptor Seymour Lipton in New York;
		Whereas reflecting on his experiences in Mexico City, Luis
			 Jimenez, Jr. said, I learned that although I am of Mexican descent, my
			 thinking formed on this side of the border.;
		Whereas Luis Jimenez, Jr. revolutionized the art world by
			 creating monumental fiberglass sculptures that drew on a broad understanding of
			 the American experience at a time when other sculptors chose not to connect
			 with their audience through narrative content;
		Whereas Luis Jimenez, Jr. elevated the medium of pop art,
			 establishing the form as a vehicle for expressing powerful social and political
			 meaning;
		Whereas in his art, Luis Jimenez, Jr. proved adept at
			 blending past and present, articulating a connection between the men and women
			 who have previously contributed to the building of the country, the prosperity
			 of contemporary America, and those who continue to contribute today;
		Whereas Luis Jimenez, Jr. was committed to the notion of
			 art as a public gesture and determined that his works speak to a broad
			 population and have meaning in a direct, popular way;
		Whereas Luis Jimenez, Jr. provided singular, essential
			 representation of the Latino experience in America, the saga of migration and
			 border life, and the mystique of the Southwest United States;
		Whereas Luis Jimenez died on June 13, 2006 in a tragic
			 accident while working on one of the monumental fiberglass sculptures of
			 mustangs commissioned for the Denver airport, in his Hondo, New Mexico
			 studio;
		Whereas Luis Jimenez is widely acknowledged as being among
			 the most influential and important American artists, literally changing the
			 face of contemporary art, and his works are highly sought after by appreciators
			 and collectors of fine art and his sculptures grace public areas in El Paso,
			 Pittsburgh, Oklahoma City, Houston, Albuquerque, Fargo, and Washington, D.C.;
			 and
		Whereas the Smithsonian American Art Museum displays the
			 monumental Luis Jimenez, Jr. statue Vaquero next to its front entrance, along
			 with holding several of his drawings, lithographs, and smaller statues: Now,
			 therefore, be it
		
	
		That the United States House of
			 Representatives expresses profound sorrow at the untimely death of Luis Jimenez
			 and recognizes his distinguished career and great contributions to American
			 art.
		
